EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan J. Lempia on 4/13/2021.

The application has been amended as follows:

	Claim 1 was amended as follows:
		“A seal assembly, comprising: 
a stiffener formed from a polymer, annular in shape and having an axis, an inner diameter (ID) and an outer diameter (OD);
an elastomer that is annular in shape, coupled to and extending radially through the stiffener, such that the elastomer is located and exposed on both the ID and the OD of the stiffener; and
a sacrificial extension that is annular in shape and connected to and axially spaced from the stiffener, wherein the sacrificial extension is configured to form a spline groove, axially spaced from the stiffener and the elastomer, in a pipe or coupling during manufacturing of the pipe or coupling,

wherein the sacrificial connection is a plurality of axially extending and circumferentially spaced-apart ribs and a plurality of circumferentially spaced through holes.”

	Claim 24 was amended as follows:
		“A seal assembly, comprising: 
a stiffener formed from a polymer, annular in shape and having an axis, an inner diameter (ID) and an outer diameter (OD); 
an elastomer that is annular in shape, coupled to the stiffener on both a surface of the ID and a surface of the OD of the stiffener; and 
a sacrificial extension that is annular in shape and axially spaced from and connected to and made from the same material as the stiffener of the seal assembly,
wherein the sacrificial extension is joined to the stiffener of the seal assembly with a sacrificial connection that extends axially between the stiffener and the sacrificial extension, and
wherein the sacrificial connection is a plurality of axially extending and circumferentially spaced-apart ribs and a plurality of circumferentially spaced.”

Claim 27 was amended as follows:
		“A seal assembly, comprising: 
a stiffener formed from a polymer, annular in shape and having an axis, an inner diameter (ID) and an outer diameter (OD); 
an elastomer that is annular in shape, coupled to the stiffener on both a surface of the ID and a surface of the OD of the stiffener; and 
a sacrificial extension that is annular in shape and axially spaced from and connected to and made from the same material as the stiffener of the seal assembly,
wherein the sacrificial extension is joined to the stiffener of the seal assembly with a plurality of axially extending and circumferentially spaced-apart ribs, which are configured to be sacrificial, and a plurality of circumferentially spaced through holes.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679